Citation Nr: 0329774	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  00-25 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
lung due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant served on active duty in the Army from February 
1951 to February 1954, and from March 1954 to June 1955.  
This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied the appellant's claim of 
entitlement to service connection for lung cancer claimed as 
the result of inservice exposure to ionizing radiation.

The case was previously before the Board in August 2001, at 
which time it was Remanded to afford the veteran a hearing 
before the Board.  He was unable to appear due to his health, 
and the case was again before the Board in February 2002.  At 
that time the Board denied the veteran's claim, and the 
appellant appealed to United States Court of Appeals for 
Veterans Claims (hereinafter, "Court").  On March 26, 2002, 
lung cancer was added to the list of diseases subject to 
presumptive service connection for radiation exposed 
veterans.  Since the veteran's claim was not considered in 
the context of the revised list, the Board's February 2002 
decision was vacated and remanded for reconsideration of the 
veteran's claims taking the new regulation into account.   


REMAND

The appellant contends that the ionizing radiation to which 
he was exposed during service, at Operation UPSHOT-KNOTHOLE, 
an atmospheric nuclear test series conducted at the Nevada 
Test Site in March 1953, is the cause of his adenocarcinoma 
of the lung, diagnosed in 1997.  He argues that service 
connection for lung cancer is therefore warranted.

There are three ways in which a veteran seeking service 
connection for a disability claimed secondary to radiation 
exposure in service may establish service connection.  See 
Hardin v. West, 11 Vet. App. 74 (1998).  The first is through 
the presumptive provisions of 38 C.F.R. § 3.309(d).  See 38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(d).  This 
presumptive provision requires only that the veteran be a 
radiation-exposed veteran, develop one of the listed 
conditions within prescribed time periods, and that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 be 
satisfied.  

This regulation was amended, effective March 26, 2002, to add 
lung cancer as a disease that may be presumptively service 
connected under 38 C.F.R. § 3.309(d), subject to the 
provisions of 38 C.F.R. § 3.307, which provide that the 
presumption is rebuttable by competent medical evidence.  See 
67 Fed. Reg. 3612-3616 (Jan. 25, 2002) (codified as amended 
at 38 C.F.R. § 3.309(d)(2)(xx)).  The RO has not considered 
the claim in the context of the new regulation or whether the 
presumption has been rebutted by the evidence of record.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, the claim is Remanded for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  Thereafter, the veteran's claim 
should be readjudicated in light of 
revisions to 38 C.F.R. § 3.309(d)(2)(xx) 
to include consideration of whether the 
presumption of entitlement to service 
connection for lung cancer has been 
rebutted.  If the determination remains 
unfavorable to the veteran, he should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which fully sets forth 
the controlling law and regulations 
pertinent to this appeal.  

The purpose of this REMAND is to ensure due process. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




